Citation Nr: 0512429	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-22 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for obsessive-
compulsive disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from February 1974 to January 
1976 and February 1976 to November 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The issue of entitlement to service connection for obsessive-
compulsive disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The service medical records are absent any complaints or 
clinical findings referable to jaundice or hepatitis during 
service or to an obsessive-compulsive disorder.  

3.  There is no competent medical evidence of record that 
links the veteran's currently diagnosed chronic hepatitis C 
or obsessive-compulsive disorder to an incident of his 
service.  


CONCLUSION OF LAW

1.	Hepatitis C was not incurred in or aggravated during 
active service.  38 U.S.C.A.  §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

2.	An obsessive-compulsive disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A.  §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in February 2002, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to service 
connection for hepatitis C.  Follow up 'duty to assist' 
letters were sent to the veteran in June 2002 and October 
2002.    

The Board acknowledges that the February 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the August 
2002 rating decision, April 2003 rating decision, and June 
2003 Statement of the Case (SOC), which included a discussion 
of the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  The June 2003 SOC provided the veteran with notice 
of all the laws and regulations pertinent to his claim, 
including the law and implementing regulations of the VCAA.  
The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records-which include 
clinical entries of treatment the veteran received at the 
Gelsinhausen dispensary in Germany.  As instructed by the 
veteran, the RO obtained private treatment records from Drs. 
H.K. and J.P. as well as VA treatment records dated from 
December 2001 to October 2002 from Hines VA Medical Center 
(MC).  The RO also requested VA treatment records dated in 
1976 from the Philadelphia VAMC; the request included the 
directive that the search should include a search of retired 
records at a federal records center.  The RO was advised that 
there were no records on the veteran at the facility.  
Lastly, the RO scheduled the veteran for a videoconference 
hearing, which was held before the undersigned Veterans Law 
Judge in March 2005.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.     


Evidence

According to statements of record and testimony the veteran 
presented at the videoconference hearing, the veteran 
contends that he was treated for jaundice with anti-biotics 
in 1974 or 1975, when he was stationed in Gelsinhausen, 
Germany, but he was not diagnosed with hepatitis C until 
1995.  In an October 2002 statement, the veteran contended 
that he contracted hepatitis C either from intravenous drug 
use during service or a tattoo he received after he was 
discharged from service in 1976. 

The service medical records for both periods of the veteran's 
service showed no complaints of, findings of, or treatment 
for jaundice or hepatitis during service.  At the January 
1976 separation examination for the veteran's first period of 
service, no relevant findings were identified.  On the Report 
of Medical History prepared in connection with the February 
1976 reenlistment examination report, the veteran reported a 
negative response to the question of whether he ever had or 
had now "jaundice or hepatitis."  The November 1976 
separation examination report for the veteran's second period 
of service as well as the Report of Medical History were 
similarly absent any relevant findings or complaints that the 
veteran ever had or had now jaundice or hepatitis.

In a July 2001 letter, Dr. H.K. reported that the veteran had 
been under his general medical care since February 1995.  Dr. 
H.K. noted that the veteran had chronic hepatitis C.  Dr. 
H.K.'s records, dating from February 1995 to January 2002, do 
not include any medical evidence linking the veteran's 
chronic hepatitis C to service.

In an August 2001 letter, Dr. J.P. reported that the veteran 
had been under his care since May 1995 for chronic hepatitis 
C.  Dr. J.P.'s records, dating from May 1995 to January 2002, 
do not include any medical evidence linking the veteran's 
chronic hepatitis C to service.

VA treatment records dated from December 2001 to October 2002 
showed that the veteran was treated and followed for chronic 
hepatitis C.  None of the treatment records show that a VA 
physician linked the veteran's chronic hepatitis C to 
service.  


Analysis

The service medical records are absent any complaints or 
clinical findings referable to jaundice or hepatitis during 
service.  There is no competent medical evidence that 
otherwise links the veteran's currently diagnosed chronic 
hepatitis C to his service despite testimony from the veteran 
that both private physicians and VA physicians found such a 
relationship.  Therefore, the requirements for establishing 
service connection for a disability have not been met.  
38 C.F.R. § 3.303 (2004).  

As for the veteran's opinion on the etiology of his hepatitis 
C, the Board notes that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not a medical expert, 
his assertions of a relationship between his hepatitis C and 
service cannot constitute competent evidence of such a 
relationship.  Moreover, even if the veteran's contention is 
correct that he contracted hepatitis C from intravenous drug 
use during service, the veteran would be prohibited from 
obtaining service-connected compensation benefits for 
hepatitis C as applicable law precludes an award of VA 
compensation for a drug abuse disability that is not 
secondary to or a symptom of a service-connected disability.  
See 38 U.S.C.A. § 1110, 1131 (West 2002) (providing that no 
compensation will be paid if the disability is a result of 
the person's own willful misconduct or abuse of alcohol or 
drugs); Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 
2001).  

The service medical records contain no findings of an 
obsessive-compulsive disorder.  None is reported until a 
period of years after service.  No competent medical evidence 
has linked this disorder to military service.  Under such 
circumstances, no need for further medical development is 
shown.

The weight of the evidence is against the veteran's claim; 
therefore, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  Accordingly, service connection for 
hepatitis C is not warranted.

ORDER

1.  Service connection for hepatitis C is denied. 

2.  Service connection for an obsessive-compulsive disorder 
is denied.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


